In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS


*********************
JASON CHEVALIER,                      *     No. 15-001V
                                      *     Special Master Christian J. Moran
                  Petitioner,         *
                                      *
v.                                    *     Filed: January 11, 2017
                                      *
SECRETARY OF HEALTH                   *     Attorneys’ fees and costs
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
*********************
Ronald C. Homer and Meredith Daniels, Conway, Homer, P.C., Boston, MA, for
Petitioner;
Christine M. Becer, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       After receiving compensation through the Vaccine Program, Jason Chevalier
filed a motion for attorneys’ fees and costs. Mr. Chevalier is awarded
$41,007.97.

                                        *      *       *

      Mr. Chevalier alleged that the tetanus-diphtheria-pertussis (“Tdap”) vaccine
caused him to suffer Guillain-Barré syndrome. Mr. Chevalier was awarded
compensation based on the parties’ stipulation. Decision, filed March 25, 2016,
2016 WL 1567116.



       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
       On July 11, 2016, Mr. Chevalier filed the pending motion for attorneys’ fees
and costs. Mr. Chevalier requested $27,866.10 in attorneys’ fees and $16,268.67
in attorneys’ costs. On July 28, 2016, the Secretary filed a response. The
Secretary did not identify any specific problems but asserted that, based upon
similar cases and her experience, a reasonable range for attorneys’ fees and costs
would fall between $15,000.00 and $25,000.00. Resp’t’s Resp., filed July 28,
2016, at 3. The Secretary cited two cases in support of her proposed range. The
Secretary further suggested that the undersigned exercise his discretion in
determining a reasonable award of attorneys’ fees and costs within the range she
provided. Id.

       Mr. Chevalier filed a reply, similar to ones filed in other cases before the
undersigned, disagreeing with the Secretary’s proposed range. He argues that the
Secretary provides no supporting information, such as number of medical records,
whether the cases were contested or conceded, the extent and nature of the
damages, or the hourly rate billed by petitioners’ counsel, to support the assertion
that the cases cited are indeed similar to the case at hand. Pet’r’s Reply, filed Aug.
8, 2016, at 3. Furthermore, Mr. Chevalier states that the Secretary’s range
proposal, as opposed to negotiated settlements, has increased litigation for fees. Id.
9-10.

       Mr. Chevalier then filed a supplemental motion for fees requesting an
additional $604.00 bringing the total request for attorneys’ fees and costs to
$44,738.77.

       The Secretary filed a sur-reply. Resp’t’s Sur-Reply, filed Sept. 8, 2016. She
presented three main arguments. First, the Secretary asserts that the law firm
representing Mr. Chevalier, Homer, Conway, P.C., was one of the precipitating
factors in the conclusion of negotiated settlements when the firm “unilaterally
withdrew” from an agreement regarding hourly rates which allowed for the
resolution of fee applications. Without an agreement, the Secretary states that she
“cannot stipulate to the reasonableness of a fee award that is based on hourly rates
that [the Secretary] believes lack reliable evidentiary support.” Id. at 2. Second,
the Secretary argues that detailed objections to aspects of the law firm’s billing
practices have been made in the past which has led to more fee litigation. The
Secretary states that this has not led to a change by the law firm and thus providing
detailed objections were ineffective. Id. at 3. Lastly, the Secretary asserts that the
approach of proposing a range and providing comparable cases is an attempt to
assist special masters. Id. at 6.

                                          2
       The matter is now ripe for adjudication.

                                         *       *       *

      Because Mr. Chevalier received compensation, he is entitled to an award of
reasonable attorneys’ fees by right. 42 U.S.C. § 300aa−15(e).

        As Mr. Chevalier noted, the Federal Circuit has approved the lodestar
approach to determine reasonable attorneys’ fees and costs under the Vaccine Act.
This is a two-step process. Pet’r’s Reply at 8-9, Avera v. Sec’y of Health &
Human Servs., 515 F.3d 1343, 1348 (Fed. Cir. 2008). First, a court determines an
“initial estimate . . . by ‘multiplying the number of hours reasonably expended on
the litigation times a reasonable hourly rate.’” Id. at 1347-48 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Second, the court may make an upward or
downward departure from the initial calculation of the fee award based on specific
findings. Id. at 1348.

                                         *       *       *

       The Secretary did not directly challenge any of the requested rates as
unreasonable. McCulloch v. Secʼy of Health & Human Servs., No. 09-293V, 2015
WL 563423 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), found reasonable hourly rates for
attorneys in this law firm. Special Masters, including the undersigned, have
followed McCulloch. See Avchen v. Secʼy of Health & Human Servs., No. 14-
279V, 2015 WL 9595415 (Fed. Cl. Spec. Mstr. Dec. 4, 2015). Mr. Chevalier’s
attorneys have billed in accord with the McCulloch rates and the Secretary did not
impose any specific objection in her initial response. See Resp’t’s Resp.2 The
undersigned finds the requested hourly rates reasonable.



       2
           In the Secretary’s sur-reply, she stated that in “McCulloch, the special master awarded
hourly rates to the CHCC firm that are contrary to the evidence respondent presented in that
case. . . . Simply put, respondent cannot stipulate to the reasonableness of a fee award that is
based on hourly rates that respondent believes lack reliable evidentiary support.” Resp’t’s Sur-
Reply, filed Sept. 8, 2016, at 2.
         If the Secretary believed that the special master in McCulloch erred, then the Secretary
could have exercised her right to file a motion for review. Since the Secretary did not file a
motion for review, the McCulloch analysis remains intact. The Secretary’s unwillingness to
accept — even reluctantly — the outcome of a case that it did not challenge through the
appellate process is not consistent with the better aspects of the Vaccine Program.
                                                 3
                                        *      *       *

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See Shea v. Secʼy of Health & Human
Servs., No. 13-737V, 2015 WL 9594109, at *2 (Fed. Cl. Spec. Mstr. Dec. 10,
2015) (“special masters are not obligated to evaluate an attorney’s billing records
on a line-by-line basis in making the reasonableness determination . . . and
certainly need not do so when Respondent has not attempted to highlight any
specific alleged inefficiencies”). The issue of multiple attorney work on one case
has been discussed extensively in previous cases. Pernal v. Sec’y of Health &
Human Servs. No. 12-667V, 2016 WL 3101820 (Fed. Cl. Spec. Mstr. May 12,
2016); Whitney v. Sec’y of Health & Human Servs., No. 10-809V, 2016 WL
4491499 (Fed. Cl. Spec. Mstr. July 27, 2016). Here, the primary associate was Ms.
Meredith Daniels. The work of Ms. Daniels is credited in full.

       However, other attorneys, including Mr. Ronald Homer, performed tasks
that Ms. Daniels could efficiently perform. For these reasons, the attorneys’ fees
are reduced by five percent. This is a reduction of $1,393.31.

       While the foregoing analysis is the basis for this decision, the undersigned
has also considered the cases the Secretary offered as relevant comparisons. The
Secretary has identified two cases involving the Tdap vaccine and GBS. Resp’t’s
Resp. at 3. However, the Secretary provided no basis for how she determined why
these two cases, of the numerous cases involving Tdap and GBS, should be the
basis for comparison. 3 This lack of analysis was not helpful. See Dorego v. Secʼy
of Health & Human Servs., No. 14-337V, 2016 WL 1635826 (Fed. Cl. Spec. Mstr.
April 4, 2016).

     Lastly, in addition to seeking attorneys’ fees, Mr. Chevalier also seeks an
award of costs. Most of the costs are relatively routine, such as costs for obtaining

       3
         One of the two cases is easily distinguishable as the petitioner in that case, by the
Secretary’s characterization, did not obtain an expert. See Keller v. Secʼy of Health & Human
Servs., No. 13-250V, 2014 WL 5358758 (Fed. Cl. Spec. Mstr. Oct. 1, 2014).
                                               4
medical records, mailings, photocopies, telephone, and the transcript from the
hearing. Another set of expenses relate to travel for the hearings. All of these
costs are reasonable and documented, and are awarded in full.

       The remainder, and bulk, of the costs concern time billed by Dr. Nizar
Souayah. Like attorneys’ fees, reasonable expert fees are determined using the
lodestar method in which a reasonable hourly rate is multiplied by a reasonable
number of hours. Dr. Souayah seeks a total of $15,087.50. This figure represents
35.5 hours at $425 per hour. The rate is consistent with rates special masters have
credited for neurologists. See Brown v. Sec’y of Health & Human Servs., No. 09–
426V, 2012 WL 952268, at *11 (Fed. Cl. Spec. Mstr. Feb. 29, 2012) (awarding Dr.
Lawrence Steinman, a neurologist based in Stanford, California, $450-$500 per
hour).

      After a determination about a reasonable hourly rate, the next factor to
consider is a reasonable number of hours. Experts, like attorneys, should
avoid block billing. Caves v. Sec’y of Health & Human Servs., 111 Fed. Cl.
774, 781 (2013).

       Here, Dr. Souayah seeks compensation for 35.5 hours. It appears that
Dr. Souayah has reviewed Mr. Chevalier’s case file, reviewed medical
literature, and drafted and revised his expert report. Pet’r’s Mot., filed July
11, 2016, tab B at 21. However, Dr. Souayah has not described his activities
adequately. Four time entries spanning over a month is insufficient. This
brevity does not provide sufficient detail to assess the reasonableness of his
work. Dr. Souayah should have described his activities in more detail. See
Caves, 111 Fed. Cl. at 780-83 (denying motion for review and rejecting the
petitioner’s argument that the special master was arbitrary in requiring
detailed invoices from an expert). In the undersigned’s experience, a
reasonable amount of time is 30 hours.

     Consequently, Mr. Chevalier is awarded $12,750.00 in compensation for Dr.
Souayah’s services. This is a reduction of $2,337.50. Therefore, the amount
awarded in costs is $13,931.17.

                                   *      *     *

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§15(e). The undersigned finds $41,007.97 ($27,076.80 in fees and $13,931.17in
costs) to be a reasonable amount for all attorneys’ fees and costs incurred.
                                          5
Pursuant to General Order No. 9, Mr. Chevalier states that he personally incurred
no costs while pursuing this litigation. The undersigned GRANTS the petitioner’s
motion and awards $41,007.97 in attorneys’ fees and costs. This shall be paid as
follows:

       A lump sum of $41,007.97, in the form of a check made payable to
       petitioner and petitioner’s attorney, Ronald C. Homer, of Conway,
       Homer, P.C., for attorneys’ fees and other litigation costs available
       under 42 U.S.C. § 300aa-15(e).

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.4


       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




       4
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                6